388 U.S. 464 (1967)
HADLEY
v.
MASSACHUSETTS.
No. 1179, Misc.
Supreme Court of United States.
Decided June 12, 1967.
APPEAL FROM THE SUPREME JUDICIAL COURT OF MASSACHUSETTS.
Louis M. Nordlinger for appellant.
Elliot L. Richardson, Attorney General of Massachusetts, and Willie J. Davis, Assistant Attorney General, for appellee.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. The judgment is vacated and the case is remanded to the Supreme Judicial Court of Massachusetts for further consideration in light of Camara v. Municipal Court of the City and County of San Francisco, 387 U.S. 523.
MR. JUSTICE CLARK, MR. JUSTICE HARLAN, and MR. JUSTICE STEWART dissent and would affirm the judgment for the reasons stated in MR. JUSTICE CLARK'S dissenting opinion in Camara v. Municipal Court of the City and County of San Francisco, 387 U. S., at 546.